Citation Nr: 1021432	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-29 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Propriety of a reduction in the evaluation assigned for 
service-connected psychoneurosis and anxiety from 30 percent 
to 10 percent, effective February 3, 1947.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1941 to May 
1943. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  In a December 1946 rating sheet, the RO proposed a 
reduction in the evaluation assigned for service-connected 
psychoneurosis and anxiety from 30 percent to 10 percent.  A 
subsequent November 1947 rating decision reduced the 
Veteran's evaluation effective February 3, 1947.  

This issue was remanded by the Board in July 2009 for 
issuance of a statement of the case.  A statement of the case 
was issued in August 2009.  Therefore, the RO complied with 
its July 2009 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  The Board notes, however, that the RO incorrectly 
stated in the August 2009 statement of the case that the 
reduced evaluation took effect on February 2, 1947.  The 
November 1947 rating decision, however, indicated that the 
correct date was February 3, 1947 and the Board has modified 
the issue to reflect this date.  

The issue of entitlement to special monthly compensation was 
initially adjudicated in an August 2009 rating decision.  The 
Veteran filed a Notice of Disagreement in November 2009, but 
was not further adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue and it is thereby referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The decision to reduce the Veteran's evaluation for 
psychoneurosis and anxiety from 30 percent to 10 percent was 
supported by the medical evidence at the time of the 
reduction and was made in compliance with applicable 
regulations.


CONCLUSION OF LAW

The November 1947 rating decision reducing the evaluation for 
service-connected psychoneurosis and anxiety to 10 percent, 
effective February 3, 1947 was in accordance with the law; 
and the Veteran is not entitled to restoration of a 30 
percent disability rating.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.105 (2009); Schedule for Rating Disabilities, 
1945 Edition, Diagnostic Code 9105.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Initially, the Board notes that this appeal stems from 
disagreement with a reduction in benefits and is not based on 
a claim or application for benefits.  The regulations 
pertaining to the reduction of evaluations for compensation 
contain their own notification and due process requirements, 
which will be discussed in greater detail below.  For this 
reason, the Board concludes that VA's duties to notify and 
assist do not apply to the appeal on the appropriateness of 
the reduction.

Here, the Veteran asserts that a reduction in the evaluation 
assigned for service-connected psychoneurosis and anxiety 
from 30 percent to 10 percent was improper.  At the time of 
the reduction, in 1946, reductions of benefits were governed 
by 38 C.F.R. § 20.1009 (Supp. 1946) which provides: 

When the reduction of an award for a 
service-connected disability is 
considered warranted by a change in 
physical condition, the rating agency 
will prepare an appropriate rating 
extending the present evaluation sixty 
days from date of rating, followed by the 
reduced evaluation.  In all such cases 
award action and approval will be 
processed at the time of rating but the 
date of submission and approval entered 
on the award form will be the date 
following expiration of the sixty-day 
period following the date of rating.  The 
reduction or discontinuance of the award 
shall become effective, in accordance 
with § 35.021 (c) of this chapter on the 
last day of the month in which the 
approval of the award is effective.  In 
view of the time limitation the veteran 
will be promptly notified in writing at 
the time that such award action and 
approval are processed that the reduction 
or discontinuance will be effective as 
provided above, without further notice, 
if additional evidence is not submitted 
within the sixty-day period.  If the 
veteran submits additional evidence 
within the sixty-day period, the rating 
and all award or approval action 
processed in accordance with the 
foregoing shall be reconsidered and 
confirmed, modified or canceled as 
required.  The rating sheet will bear the 
following notation: "R. & P. P-1009 (E), 
as amended."  
38 C.F.R. § 20.1009 (Supp. 1946).  

In terms of the procedural requirements for rating 
reductions, the Board observes that the Veteran was notified 
of the RO's intent to reduce the 30 percent evaluation by a 
letter dated December 6, 1946 with a rating sheet attached.  
The letter notified the Veteran of the proposed reduction and 
that his case would be held in abeyance for 60 days for him 
to submit additional evidence to show why a reduction was not 
warranted.  The letter also informed the Veteran of his right 
to appeal the reduction.  A VA examination was conducted in 
October 1947 and final action to reduce the 30 percent 
evaluation to 10 percent was set forth in a rating decision 
dated on November 13, 1947.  The Veteran was informed of this 
decision by letter dated November 18, 1947.  The reduction 
was made effective February 3, 1947.  

As such, the Board finds that the notice procedures provided 
in 38 C.F.R. § 20.1009 were followed and the Veteran did not 
submit additional evidence to show that the reduction should 
not be made.  Therefore, procedurally, the reduction was 
proper.  

The Board will also address the propriety of the reduction.  
The Board observes that in terms of a restoration claim, if 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to 
determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran.  See 38 
U.S.C.A. § 5107(a); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  The Board is required to ascertain in any rating 
reduction case, based upon review of the entire record, 
whether the evidence reflects an actual change in the 
disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown, 5 Vet. App. at 420.

In this case, the medical evidence shows the Veteran's 30 
percent disability rating for psychoneurosis and anxiety was 
in effect less than 5 years; and therefore the various 
provisions of 38 C.F.R. § 3.344 pertaining to stabilization 
of disability ratings do not apply.  As such, a reexamination 
disclosing improvement would warrant a rating reduction.  See 
38 C.F.R. § 3.344(c) (2009).

Under the 1945 Schedule for Rating Disabilities, Diagnostic 
Code 9105 indicates that an anxiety state should be rated as 
neurasthenia.  Neurasthenia was rated under Diagnostic Code 
9101, which criteria and evaluations were as follows: 
Pronounced; with persistent insomnia, neuromuscular asthenia, 
emaciation, gastro-intestinal atony; with instability, 
inability to concentrate; depression; in symptom combinations 
that are persistent and continuous; such as to produce nearly 
complete social and industrial inadaptability; 80 percent 
disabling.  Severe; characteristic findings in marked and 
persistent form with definite compatible physical asthenia, 
i.e., loss of weight, circulatory disturbance, vasomotor 
changes, tremors, objectively substantiated; productive of 
severe social and industrial impairment; 50 percent 
disabling.  Moderately severe; characteristic mental and 
physical fatigability unrelated to disease process or toxic 
agents, with fairly frequent headaches not due to toxemia, 
uncorrected visual defect, etc., fairly frequent prolonged 
periods of insomnia, or objectively ascertainable vasomotor 
instability, approximating neurocirculatory asthenia with 
decided reduction in exercise tolerance; productive of 
considerable social and industrial inadaptability, 30 percent 
disabling.  Moderate, 10 percent disabling.  Mild, zero 
percent disabling.  See Schedule for Rating Disabilities, 
1945 Edition, Diagnostic Code 9105.  

The service treatment records show that the Veteran suffered 
a gunshot wound to the abdomen in November 1942.  In January 
1943, he was diagnosed with psychoneurosis, anxiety state, 
acute severe.  In April 1943, a Special Examination noted the 
changes in the Veteran's psychological state after he was 
shot and continued the diagnosis of psychoneurosis, anxiety 
state, acute.  The Veteran developed an intense fear of 
bombs, nervous spells, trouble sleeping, palpitations, 
headaches, dizziness; he was markedly depressed, tense and 
anxious.  In a May 1943 certificate of disability for 
discharge, the Veteran was diagnosed with psychoneurosis, 
anxiety state, acute, severe caused by extreme nervousness 
after being wounded on overseas combat duty.  

In a November 1943 VA examination, the Veteran complained of 
nervousness, poor sleep and excitability.  During the 
examination, the Veteran became irritable upon questioning.  
His facial expressions appeared vacant.  He was unable to 
recall specific details of events and became irritated when 
pressed for dates.  He was irritated with questioning of 
future plans.  The Veteran was relevant, oriented and with no 
gross mental enfeeblement.  The diagnosis was psychoneurosis 
anxiety.  

In the November 1946 VA examination, the examiner found that 
the Veteran was nervous and jittery at various times.  He 
displayed considerable mental anxiety.  He had headaches, 
insomnia, and nightmares.  He also got depressed at various 
times.  He sometimes felt weak and lacked pep and vitality.  
He was high strung, nervous and excitable.  Loud noises 
bothered the Veteran a great deal.  Orientation was adequate 
in all spheres.  There were no delusions of hallucinations.  
His conversation was relevant and coherent.  His judgment, 
insight and memory were adequate.  His mental endowment was 
fair and commensurate with his education.  His attention and 
comprehension were adequate.  The diagnosis was 
psychoneurosis anxiety state, moderate in severity.  

In the October 1947 examination, the Veteran was diagnosed 
with psychoneurosis, anxiety state, moderate.  

Here, the Board finds that the basis of the reduction was 
valid.  The Board notes that the diagnosis of the Veteran's 
psychoneurosis anxiety state changed from severe to moderate 
from 1943 to 1946.  The Board has reviewed all the evidence 
of record and there appeared to be a change in the Veteran's 
disability from severe psychoneurosis anxiety to moderate 
psychoneurosis anxiety in the 1946 medical records.  The 
Board notes that there is no indication in the examinations 
that they were not thorough.  The examinations also show an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Specifically, the 
Veteran was not employed in the November 1943 examination, 
however, in the 1946 examination, the Veteran was 
consistently employed in the farming industry.  The record 
shows that the Veteran was employed from approximately 
December 1943 to December 1944 and from the Spring of 1945 to 
the time of the examination in November 1946.  Further, the 
Veteran's own statement shows that he was able to work half 
time in December 1946.  As the Veteran's symptoms were 
moderate in the 1946 examinations, a 10 percent evaluation 
under the Schedule for Rating Disabilities, 1945 Edition, 
Diagnostic Code 9105 was appropriate.  

Therefore, the preponderance of the evidence shows that the 
Veteran's disability was moderate in 1946 and more closely 
approximated at 10 percent disability, as opposed to a 
moderately severe psychoneurosis anxiety.  As such, the 
doctrine of reasonable doubt is not for application, and the 
Board finds that the reduction in the evaluation assigned for 
service-connected psychoneurosis and anxiety from 30 percent 
to 10 percent, effective February 3, 1947 was proper.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Restoration of a 30 percent evaluation assigned for service-
connected psychoneurosis and anxiety is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


